Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on April 25, 2022  in which claims 6-7, 9-13, 15-16 were presented for examination, of which claims 6, 7, 9-13 and 15 were amended and claims 1-5, 8 and 14 were cancelled, are being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicants 1st Argument: As annotated by the Examiner, the middle layer appears to have split into two different layers. Neither Heron, Davis and McRoberts, separately or in combination, teaches, shows or suggests dual pouches wherein a first pouch comprises a first pouch-forming fabric (i.e., fabric 30) attached to an interior side of a middle fabric layer (i.e., middle layer 24) and wherein a second pouch is formed by the middle fabric layer and an outer fabric layer or fly cover (i.e., outermost layer 26). Accordingly, the Examiner has failed to establish that these cited references teach, show or suggest all elements of the claims as presented. Therefore, Applicant respectfully requests withdrawal of these rejections.
Examiners Response: Examiner respectfully disagrees. Although the middle layer seems to be separate in the Figures, it is still a layer that makes up the dual pouch. The amended limitations are shown as being disclosed by Heron (US Patent 5,870,779) in view of Davis (US Patent 9,924,746) and McRoberts et al. “McRoberts” (US Patent 5,807,299) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heron (US Patent 5,870,779) in view of Davis (US Patent 9,924,746) and McRoberts et al. “McRoberts” (US Patent 5,807,299).

Regarding claim 6, Heron discloses an article of clothing (10, Fig. 1), comprising: 
underwear (12, Fig. 1) having openings for right leg, left leg, and trunk (11 and 15) and also having an opening on a middle layer (see annotated Fig. 5 below) disposed at a front portion of the underwear (see annotated Fig. 2 below, examiner notes annotated opening is formed by element 30, which is the “middle layer”) for placement of penis therethrough (“for placement…therethrough” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a waistband (see annotated Fig. 2 below) disposed along the trunk opening (15); 
dual pouch (combination of 20 and annotated element shown in Fig. 3 below) comprising: 
a first pouch (see annotated Fig. 3 below, examiner notes the annotated portion of element 13 acts as a “first pouch” since it holds genitals in place) disposed on an interior side of the middle layer of the underwear (see annotated Fig. 2 below) for testicles (“for testicles” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the first pouch (see annotated Fig. 3 below) comprises a first pouch-forming (examiner notes the “first pouch” is formed of a material shown in Figs. 1, 3 and 4) attached to the interior side of the middle layer (see annotated Fig. 2 below) at a front lower portion (see annotated Fig. 1 below) between the leg openings; and 
a second pouch (20) formed by a fly cover (examiner notes the “fly cover” is formed of a material shown in Figs. 1 and 6) with opening for urination and ventilation (26), wherein the fly cover is disposed over a front side of the middle layer of the underwear (see annotated Fig. 1 below).

    PNG
    media_image1.png
    362
    510
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

    PNG
    media_image2.png
    498
    580
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    283
    288
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated


    PNG
    media_image4.png
    282
    346
    media_image4.png
    Greyscale

Fig. 5-Examiner Annotated

	Heron does not disclose the fly cover comprises two pieces sewn with smooth seam in center of fly cover, creating convex shape and providing room for male anatomy.  
However, McRoberts teaches an article of clothing comprising a fly cover (46, Fig. 4) with two pieces sewn with smooth seam in center of fly cover (Col. 7, lines: 49-55, examiner notes the “center” of the fly cover is shown in Fig. 4), creating convex shape and providing room for male anatomy (examiner notes a “convex shape” is shown Fig. 4 and “providing room…anatomy” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the article of clothing as disclosed by Heron, by making two pieces sewn with smooth seam in center of fly cover, creating convex shape and providing room for male anatomy as taught by McRoberts,  in order to enhance comfort of genitals.
They do not disclose fabric and an elastic waistband.
	However, Davis teaches yet another article of clothing, wherein Davis teaches a fabric underwear (Col. 8, lines: 14-17, examiner notes “cotton” is well known in the art as being a “fabric” material), comprising a sewn opening (Col. 5, lines: 44-49, examiner notes when the left and right panels are sewn, they create a “sewn opening” between them as can be seen in Fig. 6) on a middle layer of the underwear, an elastic waistband (200, Col. 8, lines: 32-41), a first fabric pouch (600), a second fabric pouch (500) formed by a fabric fly cover (Col. 8, lines: 18-23, examiner notes because the underwear is made of different elements, such as 600 and 500, one of ordinary skill in art would recognize they too are made of a “fabric” material in Col. 8, lines: 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the article of clothing as disclosed by Heron in view of McRoberts, by making the garment from a fabric material and incorporating an elastic in the waistband as taught by Davis,  in order to allow garment to adjust to variety of waists and to reduce manufacturing expense by using fabric as material for said garment.

Regarding claim 9, Heron discloses a dual pouch garment (combination of 10, 20, and annotated element shown in Fig. 3 above), comprising: Page 2Atty. Dkt. No.: SHEATH-002 Appl. Ser. No. 15/899,274 
a torso opening (15, Fig. 1) and two leg openings (11); 
a waistband (see annotated Fig. 2 above) attached around the opening for torso (15, Fig. 1); 
a first pouch (see annotated Fig. 3 above, examiner notes the annotated portion of element 13 acts as a “first pouch” since it holds genitals in place) configured for placement of testicles therein (“configured for…therein” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the first pouch (see annotated Fig. 3 above) formed by attaching a first pouch-forming material to an interior side of a middle fabric layer of the garment (see annotated Fig. 2 above) at a front lower portion (see annotated Fig. 2 above) between the two leg openings (11); and 
a second pouch (20) formed by the middle fabric layer (30, Fig. 4) having an opening (see annotated Fig. 5 above) for placement of a penis therethrough (“for placement…therethrough” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and an outer layer (examiner notes the “outer layer” forms element 20 by the materials shown in Figs. 1 and 6).
However, McRoberts teaches an article of clothing comprising an outer layer (46, Fig. 4) with two pieces sewn with smooth seam in center of outer layer (Col. 7, lines: 49-55, examiner notes the “center” of the fly cover is shown in Fig. 4), creating convex shape and providing room for male anatomy (examiner notes a “convex shape” is shown Fig. 4 and “providing room…anatomy” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the dual pouch garment as disclosed by Heron, by making two pieces sewn with smooth seam in center of outer layer, creating convex shape and providing room for male anatomy as taught by McRoberts,  in order to enhance comfort of genitals.
They do not disclose fabric and an elastic waistband.
	However, Davis teaches yet another article of clothing, wherein Davis teaches a fabric underwear (Col. 8, lines: 14-17, examiner notes “cotton” is well known in the art as being a “fabric” material), comprising pieces of fabric attached together (Col. 8, lines: 18-23), an elastic waistband (200, Col. 8, lines: 32-41), a first fabric pouch (600), a second fabric pouch (500) formed by an outer fabric layer (Col. 8, lines: 18-23, examiner notes because the underwear is made of different elements, such as 600 and 500, one of ordinary skill in art would recognize they too are made of a “fabric” material in Col. 8, lines: 14-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the dual pouch garment as disclosed by Heron in view of McRoberts, by making the garment from a fabric material and incorporating an elastic in the waistband as taught by Davis,  in order to allow garment to adjust to variety of waists and to reduce manufacturing expense by using fabric as material for said garment.

Regarding claim 11, Heron in view of McRoberts and Davis disclose the outer fabric layer provides a fly opening configured to facilitate urination (26, Fig. 1 of Heron, “provides a…urination” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
 
Regarding claim 12, Heron in view of McRoberts and Davis disclose the first pouch (see annotated Fig. 3 above of Heron) includes a vertical seam (47, Fig. 4 of Davis) sewn at a base portion of the first pouch-forming fabric (examiner notes a seam is shown at a base portion of the pouch shown in Fig. 4 of Davis. Because of combination above, the seam would be integrated into the first pouch disclosed by Heron, which is also made of fabric as taught by McRoberts).  

Regarding claim 13,  Heron in view of McRoberts and Davis disclose the dual pouch (combination of 20 and annotated element shown in Fig. 3 above of Heron) creates separation of testicles from inner thigh and perineum (“creates separation… and perineum” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the dual pouch is configured to have fabric positioned between the testicles and legs and also between the testicles and perineum (“configured to…and perineum” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the limitation would be met as shown in Fig 1).

Regarding claim 15, Heron in view of McRoberts and Davis disclose the first fabric pouch (see annotated Fig. 3 above of Heron, examiner notes because of combination made above the “first pouch” disclosed by Heron would be made of fabric)  creates light support reducing scrotal fatigue by cupping the testicle and scrotum (“creates light…scrotum” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 16, Heron in view of McRoberts and Davis disclose the dual pouch (combination of 20 and annotated element shown in Fig. 3 above of Heron) is configured to accept prosthetic male anatomy parts (“configured to…part” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). Page 4


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of McRoberts and Davis, further in view of Delija (US Patent 8,800,064), hereinafter Delija, as best understood.
Regarding claim 10, Heron in view of McRoberts and Davis discloses the invention substantially as claimed above.
They do not disclose wherein the opening for placement of the penis therethrough comprises a circular elastic seam sewn into the middle fabric layer. 
However Delija teaches yet another underwear, wherein Delija teaches an opening (19, Fig. 5a) for placement of the penis therethrough (“for placement…therethrough” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) comprises a circular elastic seam sewn into the middle fabric layer (A, Fig. 1, Col. 2, lines: 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the garment as disclosed by Heron in view of McRoberts and Davis, by utilizing a circular elastic seam sewn into the middle fabric layer as taught by Delija,  in order to enhance comfort of genitals.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732   

/KHALED ANNIS/Primary Examiner, Art Unit 3732